                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:18-cv-00693-JVS (MAA)_                                        Date: December 19, 2018
Title      Timothy Watts v. H. Aly, et al.



Present: The Honorable:      MARIA A. AUDERO, U.S. Magistrate Judge


                  Cheryl Wynn                                             N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                      N/A                                                 N/A

Proceedings (In Chambers):           Order to Show Cause Why This Case Should Not Be
                                     Dismissed for Want of Prosecution

         On May 25, 2018, Magistrate Judge Sheri Pym issued an Order Dismissing Complaint with
Leave to Amend. (ECF No. 8.) Judge Pym ordered that if Plaintiff Timothy Watts (“Plaintiff”)
intended to pursue this matter, he was required to file a First Amended Complaint by June 25, 2018.
(Id. at 8.) Judge Pym cautioned Plaintiff that “failure to timely comply with [the] Order may
result in a recommendation that this action, or portions thereof, be dismissed.” (Id. at 9.) On
June 11, 2018, the Court transferred this case to the calendar of Magistrate Judge Maria A. Audero.
(ECF No. 10.)

      On July 10, 2018, the Court issued an Order to Show Cause Why This Case Should Not Be
Dismissed for Want of Prosecution. (ECF No. 13.)

        On July 26, 2018, Plaintiff filed a Motion for Extension of Time, requesting an extension of
one hundred twenty days to receive legal documents and to file a First Amended Complaint.
(“Motion,” ECF No. 14.) The Court granted Plaintiff’s Motion on August 6, 2018, extending
Plaintiff’s deadline to file a First Amended Complaint by one hundred twenty days, i.e., December 6,
2018. (ECF No. 15.)

       To date, Plaintiff has filed neither a First Amended Complaint nor a notice of voluntary
dismissal of the action. (A Notice of Dismissal form is attached to this order.) Plaintiff is ORDERED
TO SHOW CAUSE by January 18, 2019 why the Court should not recommend that the case be
dismissed for want of prosecution. C.D. Cal. L.R. 41-1. If Plaintiff files a First Amended Complaint



CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:18-cv-00693-JVS (MAA)_                                    Date: December 19, 2018
Title      Timothy Watts v. H. Aly, et al.


or a Notice of Dismissal on or before that date, the Order to Show Cause will be discharged, and no
additional action need be taken.

       Failure to comply with this order will result in a recommendation that this action be
dismissed for failure to prosecute and/or failure to comply with court orders pursuant to
Federal Rule of Civil Procedure 41(b).

It is so ordered.

Attachment:
Form Dismissal


                                                               Initials of Preparer        cw




CV-90 (03/15)                        Civil Minutes – General                          Page 2 of 2
